PER CURIAM:'
Appellant Sinclair sued Appellee O’Con-nell on a promissory note in the sum of $5,000 executed by O’Connell and payable to Sinclair, and on an alleged debt of $500 represented by a cashier’s check purchased by Sinclair and payable to O’Connell. O’Connell’s defense was lack of consideration. He testified that both the $5,000 and the $500 were delivered to one Price, a Florida real estate developer, in whose venture Sinclair wished to invest, and that he (O’Connell) merely acted as a conduit in transferring the funds from Sinclair, to Price as Sinclair’s investment in Price’s venture.1 The trial court found that Sinclair was the lender and Price was the borrower and that O’Connell was nothing more than a conduit between them.
On this appeal Sinclair contends that O’Connell’s testimony, in view of the documentary evidence, was so “preposterous” *920as to be entitled to little or no weight, and that the finding of the court was contrary to the weight of the evidence.
We agree with Sinclair that the trial court could have found in his favor but we cannot say as a matter of law that it should have so found. Questions of the credibility of witnesses and the weight to be given to their testimony are for the trier of the facts and not for us. We cannot hold that the finding of the court was clearly wrong or without evidence to support it.
Affirmed.

. Price had died prior to institution of this action.